UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street Suite 1425 Kansas City , MO (Address of principal executive offices) (Zip code) Matthew A. Swendiman, Esq. Graydon Head & Ritchey, LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH 45202 (Name and address of agent for service) Registrant's telephone number, including area code: 816.787.0718 Date of fiscal year end: 12/31/2014 Date of reporting period: 09/30/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 95.66% SHARES FAIR VALUE Aerospace & Defense - 1.20% Ducommun, Inc. (a) $ Apparel - 1.57% Perry Ellis International, Inc. (a) Superior Uniform Group, Inc. Auto Parts & Equipment - 1.35% Spartan Motors, Inc. Banks - 15.65% Bank of Commerce Holdings Bar Harbor Bankshares Capital City Bank Group, Inc. Financial Institutions, Inc. First Financial Corp. First Internet Bancorp First NBC Bank Holding Co. (a) Hanmi Financial Corp. Independent Bank Corp. MI Independent Bank Corp. Rockland MA MainSource Financial Group, Inc. Monarch Financial Holdings, Inc. Northrim BanCorp, Inc. Simmons First National Corp. Washington Trust Bancorp, Inc. Biotechnology - 0.75% Cambrex Corp. (a) Building Materials - 1.01% Gibraltar Industries, Inc. (a) Commercial Services - 7.93% CBIZ, Inc. (a) CRA International, Inc. (a) Cross Country Healthcare, Inc. (a) Global Cash Access Holdings, Inc. (a) Great Lakes Dredge & Dock Corp. (a) Hill International, Inc. (a) TravelCenters of America LLC (a) Computers - 0.66% Computer Task Group, Inc. Diversified Financial Services - 3.28% Consumer Portfolio Services, Inc. (a) Federal Agricultural Mortgage Corp. Gain Capital Holdings, Inc. JMP Group, Inc. Electronics - 1.48% Electro Scientific Industries, Inc. ZAGG, Inc. (a) FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 95.66% (Continued) SHARES FAIR VALUE Engineering & Construction - 2.09% Orion Marine Group, Inc. (a) $ Sterling Construction Co., Inc. (a) Environmental Control - 1.15% Ceco Environmental Corp. Food - 1.67% SpartanNash Co. Hand & Machine Tools - 1.08% Hardinge, Inc. Healthcare - Products - 0.78% Synergetics USA, Inc. (a) Healthcare - Services - 0.96% Almost Family, Inc. (a) Home Builders - 1.06% WCI Communities, Inc. (a) Home Furnishings - 3.30% Daktronics, Inc. Hooker Furniture Corp. Kimball International, Inc. VOXX International Corp. (a) Household Products & Wares - 0.56% Central Garden and Pet Co. (a) Insurance - 0.93% Meadowbrook Insurance Group, Inc. Internet - 1.99% Dice Holdings, Inc. (a) Safeguard Scientifics, Inc. (a) Investment Companies - 1.30% Gladstone Capital Corp. MVC Capital, Inc. Saratoga Investment Corp. Iron & Steel - 0.63% Universal Stainless & Alloy Products, Inc. (a) Leisure Time - 0.63% Callaway Golf Co. FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 95.66% (Continued) SHARES FAIR VALUE Lodging - 0.92% Century Casinos, Inc. (a) $ Machinery - Diversified - 0.95% Global Power Equipment Group, Inc. Metal Fabricate & Hardware - 0.82% Northwest Pipe Co. (a) Miscellaneous Manufacturing - 1.19% FreightCar America, Inc. Oil & Gas - 0.85% PetroQuest Energy, Inc. (a) Oil & Gas Services - 3.75% Gulf Island Fabrication, Inc. North American Energy Partners, Inc. Tesco Corp. Willbros Group, Inc. (a) Pharmaceuticals - 0.84% BioScrip. Inc. (a) Real Estate Investment Trusts - 3.84% Gladstone Commercial Corp. Independence Realty Trust, Inc. Monmouth Real Estate Investment Corp. Winthrop Realty Trust Retail - 4.68% Destination XL Group, Inc. (a) Kirkland's, Inc. (a) Ruby Tuesday, Inc. (a) Stein Mart, Inc. West Marine, Inc. (a) Savings & Loans - 9.95% Banc of California, Inc. Berkshire Hills Bancorp, Inc. Dime Community Bancshares, Inc. ESSA Bancorp, Inc. Heritage Financial Group, Inc. Meta Financial Group, Inc. SI Financial Group, Inc. Territorial Bancorp, Inc. United Community Financial Corp./OH FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 95.66% (Continued) SHARES FAIR VALUE Semiconductors - 4.71% Alpha & Omega Semiconductor Ltd. (a) $ IXYS Corp. Pericom Semiconductor Corp. (a) Photronics, Inc. (a) Rudolph Technologies, Inc. (a) Software - 1.26% American Software, Inc./Georgia Wayside Technology Group, Inc. Telecommunications - 4.71% Black Box Corp. EXFO, Inc. (a) Oplink Communications, Inc. Spok Holdings, Inc. Westell Technologies, Inc. (a) Transportation - 4.18% Aegean Marine Petroleum Network, Inc. Celadon Group, Inc. Covenant Transportation Group, Inc. (a) Marten Transport Ltd. Total Common Stocks (Cost $1,023,538) EXCHANGE-TRADED FUND - 1.00% iShares Micro-Cap ETF (Cost $11,123) MONEY MARKET FUND - 3.41% First American Prime Obligations Fund Class Z, 0.02% (b) (Cost $35,524) Total Investments at Fair Value - 100.07% (Cost $1,070,185) Liabilities in Excess of Other Assets, Net - (0.07)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at September 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these schedules on investments. FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 97.35% SHARES FAIR VALUE Apparel - 1.34% Perry Ellis International, Inc. (a) $ Banks - 14.83% Banner Corp. Financial Institutions, Inc. First Financial Corp. IN First NBC Bank Holding Co. (a) Hanmi Financial Corp. Independent Bank Corp./Rockland MA MainSource Financial Group, Inc. Old National Bancorp IN Susquehanna Bancshares Inc Building Materials - 3.46% Comfort Systems USA, Inc. Gibraltar Industries, Inc. (a) Commercial Services - 4.53% Global Cash Access Holdings, Inc. (a) Great Lakes Dredge & Dock Corp. (a) TravelCenters of America LLC (a) Diversified Financial Services - 1.53% FXCM, Inc. Electric - 1.57% Portland General Electric Co. Electrical Components & Equipment - 2.70% Encore Wire Corp. Powell Industries, Inc. Electronics - 4.91% AVX Corp. Electro Scientific Industries, Inc. Plexus Corp. TTM Technologies, Inc. (a) Environmental Control - 1.56% Ceco Environmental Corp. Food - 1.30% SpartanNash Co. Forest Products & Paper - 3.02% Deltic Timber Corp. PH Glatfelter Co. FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 97.35% (Continued) SHARES FAIR VALUE Gas - 0.72% ONE Gas, Inc. $ Healthcare Services - 0.87% LHC Group, Inc. Home Builders - 1.61% WCI Communities, Inc. (a) Home Furnishings - 4.39% Daktronics, Inc. Ethan Allen Interiors, Inc. La-Z-Boy, Inc. Household Products & Wares - 0.90% Central Garden and Pet Co. (a) Insurance - 1.37% Meadowbrook Insurance Group, Inc. Iron & Steel - 1.46% Carpenter Technology Corp. Machinery - 1.48% Global Power Equipment Group, Inc. Metal Fabricate & Hardware - 1.51% Northwest Pipe Co. (a) Miscellaneous Manufacturing - 2.90% FreightCar America, Inc. LSB Industries, Inc. (a) Oil & Gas - 1.74% Goodrich Petroleum Corp. (a) PetroQuest Energy, Inc. (a) Oil & Gas Services - 4.35% Helix Energy Solutions Group, Inc. (a) Key Energy Services, Inc. (a) North American Energy Partners, Inc. Willbros Group, Inc. (a) Pharmaceuticals - 2.38% BioScrip. Inc. (a) Impax Laboratories, Inc. (a) Real Estate - 1.41% Forestar Group, Inc. (a) Real Estate Investment Trusts - 4.97% Brandywine Realty Trust Hersha Hospitality Trust LaSalle Hotel Properties Lexington Realty Trust FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 97.35% (Continued) SHARES FAIR VALUE Retail - 4.15% Kirkland's, Inc. (a) $ Ruby Tuesday, Inc. (a) Stein Mart, Inc. Savings & Loans - 3.39% Banc of California, Inc. Berkshire Hills Bancorp, Inc. Semiconductors - 6.63% Advanced Micro Devices, Inc. (a) Entegris, Inc. (a) Photronics, Inc. (a) QLogic Corp. (a) Rudolph Technologies, Inc. (a) Software - 1.39% Allscripts Healthcare Solutions,. Inc. (a) Telecommunications - 4.40% Black Box Corp. EXFO, Inc. (a) Plantronics, Inc. Transportation - 4.58% Aegean Marine Petroleum Network, Inc. Celadon Group, Inc. Marten Transport Ltd. Total Common Stocks (Cost $1,037,870) MONEY MARKET FUND - 0.89% First American Prime Obligations Fund Class Z, 0.02% (b) (Cost $8,939) Total Investments at Fair Value - 98.24% (Cost $1,046,809) Other Assets in Excess of Liabilities, Net - 1.76% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at September 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these schedules of investments. FOUNDRY PARTNERS, LLC FUNDS NOTES TO SCHEDULES OF INVESTMENTS — September 30, 2014 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Foundry Funds’ (the “Funds”) significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Equity securities, including common stocks, held by the Funds for which market quotations are readily available are valued using the last reported sales price or the official closing price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund’s business day. If no sales are reported, the last bid price is used To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below. When an equity security is valued by the independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2. In the absence of readily available market quotations, or other observable inputs, securities are valued at fair value pursuant to procedures adopted by the Board of Trustees and would be categorized as level 3. Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. Various inputs are used in determining the value of each of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. FOUNDRY PARTNERS, LLC FUNDS NOTES TO SCHEDULES OF INVESTMENTS — September 30, 2014 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used to value the Funds’ investments at fair value as of September 30, 2014: Foundry Micro Cap Value Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $
